DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/29/2021 is acknowledged.

Claims 10-14, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prewitt (US 3,590,828).
Prewitt discloses a shield (24) for eyelash extension of an eyelash extension system for extending a subject’s eyelashes by bonding fake eyelashes thereto, the shield comprising a safety cover (24)  divided into an upper body (26) and a lower body (14) such that front ends of the upper body and the lower body are paired to be opened or closed together to bite a subject’s eyelashes (Figure 1) placed therebetween, wherein the safety cover comprises a concave curved receiving groove (outer side of 26) in a front end of the safety cover to accommodate the subject’s eyelashes while in contact with a protruding eye of the subject with his or her eye closed, and a work space (top of 14) with an entrance open to a rear side is provided behind the receiving groove, the work space for accommodating the eyelashes pulled by being bitten between the front ends of the upper and lower bodies and conducting eyelash extension work therein (see Figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prewitt (US 3,590,828).
Prewitt discloses the claimed invention except for the receiving groove having a depth of 13.15 to 15.36 mm, a horizontal width of 32.44 to 36.05 mm, and a vertical 
It would have been obvious to one having ordinary skill in the art before the effective fling date to a depth of 13.15 to 15.36 mm, a horizontal width of 32.44 to 36.05 mm, and a vertical width of 32.59 to 36.21 mm; the front end of the safety cover in which the receiving groove is provided has a radius of curvature of 21 to 22 mm, and an angle formed by the horizontal width of the front end of the safety cover being 55.72°. 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case it both devices are used on the eye and would have similar sizes to accommodate the user’s eye and eyelashes. It would have been obvious to one having ordinary skill in the art before the effective filing date to the device be transparent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prewitt (US 3,590,828) in view of Heintz (US 6,220,252).
Prewitt discloses the claimed invention except for the left and right sides of a rear end of the upper body and left and right sides of a rear end of the lower body are hinge-coupled such that the front end of the upper body and the front end of the lower body .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prewitt (US 3,590,828) in view of Pays (US 2013/0152960).
Prewitt discloses the claimed invention except for a heating and bonding device. Pays et al. teach a heating a bonding device (20) configured to bond the eyelashes and the fake eyelashes by gripping and heating the eyelashes and the fake eyelashes, 
Here, the novelty of the invention must reside in its whole, i.e. the system, being greater than the sum of its parts, since the parts or components of the invention are already known in the art.  

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/10/2021